Citation Nr: 0935831	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
November 1966 to October 1968, with several periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) following this active service.  The Veteran 
served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The Veteran appeared at a Travel Board Hearing before the 
undersigned in May 2009.  

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a 
respiratory disorder was denied by an unappealed September 
2005 RO decision.  

2.  Evidence received since the final decision of record 
relates specifically to an unestablished fact necessary to 
substantiate the claim for service connection for a 
respiratory disorder; the additional evidence raises a 
reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a respiratory 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim to reopen.  Thus, no further 
development is required for this aspect of the appeal.  The 
claim for service connection requires additional development, 
which is addressed in the remand appended to this decision. 




Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The Veteran contends that he has submitted new and material 
evidence to reopen a previously denied claim for service 
connection for a respiratory disorder.  His initial claim for 
service connection was denied in September 2005, as no 
current respiratory disorder was shown.  Additionally, the RO 
noted that there was no documented in-service complaint of a 
respiratory problem during a period of active duty, or 
ACDUTRA/INACDUTRA.  The Veteran was informed of this decision 
in September 2005.  As the decision was not appealed it 
became final.  

In support of the Veteran's application to reopen his claim, 
he has submitted a private physician's report, dated in 
February 2004, which showed diminished pulmonary function 
test (PFT) results with an obstructed airway.  Additionally, 
the Veteran submitted a National Guard medical record, dated 
in April 2004, which contained a diagnosis of COPD.  The RO 
did not consider this new and material evidence, and issued a 
denial of the claim to reopen in January 2007.  In June 2007, 
the RO received a letter from the Veteran in which he 
expressed his desire to "reopen his claim for a respiratory 
condition."  The Board notes that this is within the one-
year period in which the Veteran could have filed a notice of 
disagreement.  See 38 C.F.R. § 20.201.  The VA system is a 
non-adversarial, pro-claimant system wherein pro se filings 
are liberally and sympathetically construed.  See Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); see also See 
Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009).  Accordingly, the Board finds that the Veteran's June 
2007 statement is a valid and timely NOD with the January 
2007 RO decision.  

Regarding this evidence, the Board notes that in addition to 
the results of the private PFTs and one National Guard 
annotation, the Veteran has also submitted treatment reports 
from several VA out-patient clinic visits.  Of note, is a 
September 2007 assessment which diagnosed the Veteran with 
asthma, following initial consultations for shortness of 
breath in May and June 2007.  All of this evidence is new and 
it is material, in that it relates to a previously 
unestablished fact necessary to substantiate the underlying 
claim for service connection (existence of a current 
disability).  The 2004 diagnosis of COPD and the 2007 
diagnosis of asthma establish a current diagnosis of a lung 
disease.  Such competent evidence relates to the necessary 
first element of the underlying claim for service connection.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.302; Boyer, supra; 
Mercado-Martinez v. West, supra.  As such, new and material 
evidence has been received sufficient to reopen the claim for 
service connection for a respiratory disorder.  See 38 C.F.R. 
§ 3.156.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a respiratory disorder 
is reopened; the claim is granted to that extent only.  






REMAND

Regarding the claim for service connection, the Veteran 
contends that as an aviation mechanic in the National Guard 
during periods of ACDUTRA/INACDUTRA, he was exposed to toxic 
chemicals, which caused his asthma and/or chronic obstructive 
pulmonary disease (COPD).  He also alleges that his lung 
diseases are due, at least in part, to his presumed exposure 
to herbicides while on active duty in Vietnam.  

In support of his contentions, the Veteran has submitted 
several internet articles which detail the chemical 
properties of various solvents.  Additionally, the Veteran 
submitted a treatment record, dated in April 2004, from a 
National Guard physician.  In this treatment report, and 
associated letter of discharge, it was noted that the Veteran 
had COPD.  It is not clear, however, if this COPD was 
incurred in an ACDUTRA, INACDUTRA, or civilian period.  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (2008).  
Thus, in order for the Veteran to qualify for service 
connection based on his National Guard service, he must show 
that his claimed condition had onset in an ACDUTRA period, or 
was resultant from an injury in an INACDUTRA period.  

The Veteran has stated that he works/has worked as a 
helicopter mechanic for the National Guard as a civilian 
technician (in addition to his as an enlisted member during 
training periods).  The record does not indicate that the 
Veteran's military occupational specialty is one of aviation 
mechanic; although, given the Veteran's work history, there 
is little reason to doubt that he served in this capacity.  
The Board does note, however, that the record does not appear 
to be complete, and there are only a few documents which list 
service with the Rhode Island Army National Guard, and they 
do not specify any specific periods of INACDUTR or ACDUTRA.  
Thus, the Adjutant General of Rhode Island must be contacted, 
and any additional records (particularly those pertinent to 
ACDUTRA/INACDUTRA as an aviation mechanic) should be obtained 
and associated with the claims file.  38 C.F.R. § 3.159(c)(2) 
(2008).  Moreover, the Veteran should submit any drill 
statements or other service personnel records which may serve 
to substantiate his service as an aircraft mechanic, or as 
having had an onset of a respiratory disorder during ACDUTRA, 
or as resultant from an injury in an INACDUTRA period.  

The Board notes that there has not been a VA pulmonary 
examination which addresses the questions of approximate 
onset date and etiology(ies) of his respiratory disorders.  
The Veteran's work history as an aviation mechanic makes his 
allegations of ACDUTRA/INACDUTRA helicopter chemical exposure 
credible.  There are also potentially outstanding National 
Guard personnel records and there is a possible 
INACDUTRA/ACDUTRA notation of COPD.  In view of the 
foregoing, the Board is of the opinion that a pulmonary 
examination that includes a nexus opinion is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The presumption of exposure to herbicides in the Republic of 
Vietnam, which exists in this case given the Veteran's period 
of active duty service in Vietnam, does not allow for a 
presumption of service connection for COPD or asthma.  See 
38 C.F.R. §§ 3.307, 3.309(e).  As, however, further 
development is required with respect to the claim for 
exposure to solvents and/or onset of COPD or asthma in an 
ACDUTRA period, the Board will also ask the physician to 
opine as to if exposure to herbicides (which is presumed in 
this case) had any impact in the onset of a current 
respiratory disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  Contact the Adjutant General of Rhode 
Island or any other appropriate records 
depository for the purposes of obtaining 
any outstanding service personnel and 
service treatment records.  Should the 
appropriate agency be unable to provide 
any additional documentation, the record 
must be annotated accordingly.  

Additionally, inform the Veteran of his 
ability to supplant the record with any 
additional evidence which may support his 
claim, to include any evidence which shows 
when his ACDUTRA and INACDUTRA periods 
occurred, to include any documentation of 
injury or disease onset during those 
periods.  Associate copies of any new 
records with the claims file.  

3.  Regardless of whether any additional 
service or post-service treatment records 
are obtained, schedule the Veteran for VA 
pulmonary examination for the purpose of 
determining the nature, approximate onset 
date and/or etiology of any respiratory 
disorder that is currently present, to 
include asthma and COPD.  Following a 
review of the relevant evidence in the 
claims file (to include the April 2004 
National Guard notation of COPD), the 
clinical evaluation and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following 
question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any respiratory 
disorder that is currently present, 
including asthma and COPD, began 
during service or is causally linked 
to any incident of active duty, 
ACDUTRA, or INACDUTRA, to include 
exposure to chemical aviation 
solvents and/or presumed exposure to 
herbicides?

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.

      The examiner is also requested 
to provide a rationale for any 
opinion expressed and indicate that 
the claims file was reviewed.  If a 
conclusion cannot be reached 
without resort to speculation, he 
or she should so indicate in the 
examination report.

4.  After the development requested 
above has been completed to the 
extent possible, adjudicate the 
Veteran's claim for service 
connection for a respiratory 
disorder, to include COPD and asthma 
on a de novo basis. If the benefit 
sought on appeal is denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


